Exhibit 10.2

EXCHANGE AGREEMENT

by and among

CELL THERAPEUTICS, INC.,

and

THE INVESTORS LISTED ON SCHEDULE I HERE TO

dated

April 24, 2006



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT, dated as of April 24, 2006 (this “Agreement”), is
entered into by and between Cell Therapeutics, Inc., a Washington corporation
with its principal offices located at 501 Elliott Avenue West 400, Seattle,
Washington 98119 (the “Company”), and each of the entities listed on Schedule I
attached hereto (each an “Existing Bondholder” and together the “Existing
Bondholders”).

WHEREAS, each of the Existing Bondholders holds that amount of the Company’s
5.75% Convertible Senior Subordinated Notes due June 15, 2008 (the “Senior
Subordinated Notes”) and that amount of the Company’s 5.75% Convertible
Subordinated Notes due June 15, 2008 (the “Subordinated Notes” and, together
with the Senior Subordinated Notes, the “Existing Notes”) as set forth across
from each such Existing Bondholder’s name on Schedule I attached hereto;

WHEREAS, the board of directors of the Company has authorized the issuance by
the Company of its 7.5% Convertible Senior Notes due April 26, 2011 (the “Senior
Notes”), which are convertible at the option of the holder into shares of the
Company’s common stock, no par value (the “Common Stock” and, together with the
Senior Notes, the “Securities”) pursuant to the terms of the Indenture, to be
dated as of or around April 26, 2006, by and between the Company and U.S. Bank
National Association (the “Trustee”);

WHEREAS, the Company and each of the Existing Bondholders propose to exchange
the principal amount of the Existing Notes for the principal amount of the
Senior Notes (the “Exchange”), set forth across from such Existing Bondholder’s
name on Schedule I attached hereto subject to the terms and conditions contained
herein; and

WHEREAS, such Exchange shall be conditioned upon (i) the exchange of the
principal amount of the Existing Notes as set forth on Schedule I hereto and
(ii) the closing of the Purchase Agreement dated April 24, 2006 (the “New
Issuance”).

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties to this Agreement agree
as follows:

1. Exchange of Notes. On the basis of the representations, warranties and
covenants contained in this Agreement, and subject to the terms and conditions
contained herein:

1.1 Cancellation of Old Notes. Pursuant to Section 2.10 of each indenture (the
“Relevant Indenture”) relating to the Existing Notes, each Existing Bondholder
hereby agrees to deliver such Existing Bondholder’s Existing Notes to the
Trustee for cancellation in connection with the Exchange. The Existing
Bondholders acknowledge that the cancellation of the Existing Notes shall have
the effects specified in the Relevant Indenture governing the applicable
Existing Notes.

1.2 Private Placement of Senior Notes. In consideration of and for such
Exchange, the Company agrees to issue each Existing Bondholder that number of
Senior Notes set forth opposite such Existing Bondholder’s name under the column
“Senior Notes Received” on Schedule I hereto. The issuance of the Senior Notes
to the Existing Bondholders will be



--------------------------------------------------------------------------------

made without registration of the Senior Notes under the Securities Act of 1933,
as amended (together with the rules and regulations thereunder, the “Securities
Act”), in reliance upon the exemption therefrom provided by Section 4(2) of the
Securities Act and in reliance on similar exemptions under state securities or
“blue sky” laws. Each Existing Bondholder acknowledges that the Company is
relying upon the truth and accuracy of, and the Existing Bondholder’s compliance
with, its representations, warranties, agreements, acknowledgments and
understandings set forth herein in order to determine the availability of such
exemptions and the eligibility of the Existing Bondholder for the Exchange. Each
Existing Bondholder acknowledges that the Senior Notes may not be transferred,
sold or otherwise disposed of (collectively a “Transfer”) unless registered
under the Securities Act, or pursuant to an exemption therefrom. Each Existing
Bondholder acknowledges and agrees that the Senior Notes will bear customary
legends and restrictions on transfer to such effect.

1.3 Registration Rights. Concurrently with the execution and delivery hereof,
the Company and the Existing Bondholders have entered into a Registration Rights
Agreement in substantially the form of Exhibit A hereto (the “Registration
Rights Agreement”). The Existing Bondholders and their direct and indirect
transferees of the Securities will be entitled to the benefits of the
Registration Rights Agreement, pursuant to which the Company will agree, among
other things, to file (i) a registration statement (the “Registration
Statement”) on the appropriate form with the Securities and Exchange Commission
(the “Commission”) registering the resale of the Securities under the Securities
Act, and (ii) to use its best efforts to cause any such Registration Statement
to be declared effective.

2. Closing Date.

2.1 Conditionality of Closing. The closing of the Exchange shall be subject to
the prior closing of the New Issuance. No party hereto shall have an obligation
to close the transaction contemplated hereunder, and this Agreement shall be
rescinded without any liability or obligation on the part of any party, if the
New Issuance has not closed prior thereto. In addition, the representations and
warranties of the Company shall be true and correct in all material respects as
of the date when made and as of the Closing Date (as defined below) as though
made at that time (except for representations and warranties that speak as of a
specific date), and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to the Closing Date.

2.2 Closing Mechanics. The closing of the transactions contemplated by this
Agreement shall occur at the offices of O’Melveny & Myers LLP, 275 Battery
Street, Suite 2600, San Francisco, California 94111, or such other location as
may be mutually acceptable in each case at 9:00 a.m., San Francisco time, on
April 26, 2006 or at such other time on the same date or such other date as the
Existing Bondholders and the Company shall agree in writing (such time and date,
the “Closing Date”). At least 24 hours prior to the Closing Date and pursuant to
the terms of the indenture governing the Senior Notes, the Company shall cause
the Trustee to register one or more global securities representing the Senior
Notes in the name of Cede & Co., the nominee of the Depositary Trust Company
(“DTC”), and the Existing Bondholders shall instruct their broker or other
participant in the DTC Fast Automated Securities Transfer Program to transfer
and deliver the Existing Notes to the Trustee via a “one-sided withdrawal”. On
the

 

2



--------------------------------------------------------------------------------

Closing Date, the Company shall cause the Trustee to credit such aggregate
amount of Senior Notes to such Existing Bondholder’s or its designee’s balance
account, as set forth on Schedule I attached hereto, or, if delivery through DTC
is unavailable, such Senior Notes to be delivered to the Existing Bondholders no
later than three (3) business days after the Closing Date.

3. Agreements of the Company.

3.1 The Company shall cause the shares of Common Stock issuable upon conversion
of the Senior Notes, when issued, to be duly included for quotation on the
Nasdaq National Market, as promptly as practicable subject to applicable laws
and regulations, but in no event later than thirty (30) days following the
Closing Date. The Company shall ensure that the shares of Common Stock issuable
upon conversion of the Senior Notes are included for quotation on the Nasdaq
National Market for so long as the Common Stock is included for quotation on the
Nasdaq National Market or such other national securities exchange and/or
automated quotation system, if any, upon which the Common Stock is then listed
for so long as any Senior Notes remain outstanding.

3.2 During the period from the Closing Date until the earlier of two years after
the Closing Date and such time as the Senior Notes no longer constitute
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will make available, upon request, to any such
seller of such Securities the information specified in Rule 144A(d)(4) under the
Securities Act (the “Rule 144A Information”), to the extent that the Company has
not yet filed such Rule 144A Information pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

3.3 On or prior to the tenth (10th) business day following the Closing Date, the
Company will (i) cause the Senior Notes to be included for quotation on the
PORTAL Market, and (ii) cause the Senior Notes to be eligible for clearance and
settlement through DTC.

3.4 The Company will, at all times, authorize, reserve and keep available, free
of preemptive rights, enough shares of Common Stock for the purpose of enabling
the Company to satisfy its obligations to issue Common Stock upon conversion of
the Senior Notes.

3.5 In the case of the transactions contemplated by the Registration Rights
Agreement, the Company will obtain all necessary consents, orders,
registrations, approvals, authorizations and qualifications as may be required
under the Securities Act and any applicable state securities or “blue sky” laws.

3.6 Other than the disclosure of the existence of this Agreement and the
transactions contemplated hereby, after the date hereof, the Company shall not
provide to any Existing Bondholder any information that constitutes material,
nonpublic information unless requested by such Existing Bondholder. In the event
that the Company provides any Existing Bondholder any information that
constitutes material, nonpublic information, the Company shall promptly publicly
disclose such information or obtain the consent of the Existing Bondholder to
not publicly disclose such information.

3.7 On or prior to two (2) business days following the Closing Date, the Company
will file a Current Report on Form 8-K describing the terms of the transactions

 

3



--------------------------------------------------------------------------------

contemplated hereby and in the Registration Rights Agreement in the form
required by the Exchange Act.

4. Representations and Warranties of the Company. As of the date hereof, the
Company represents and warrants to the Investors that:

4.1 The Company has the requisite power and authority to execute, deliver and
perform its obligations under this Agreement and to issue the Senior Notes in
accordance with the terms hereof. This Agreement has been duly and validly
authorized, executed and delivered by the Company and when executed and
delivered by the Company (assuming the due authorization, execution and delivery
by the Existing Bondholder), will constitute a valid and legally binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except that the enforcement thereof may be limited by the (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding at law or in equity) (the “Enforceability Exceptions”);

4.2 The Company has the requisite power and authority to execute, deliver and
perform its obligations under the Senior Notes. The Senior Notes have been duly
and validly authorized by the Company for issuance and, when executed by the
Company and authenticated by the Trustee in accordance with the provisions of
the Indenture and when delivered to and exchanged for the Existing Notes in
accordance with the terms hereof, will have been duly executed, issued and
delivered and free from all taxes, liens and charges with respect to the
issuance thereof and will constitute valid and legally binding obligations of
the Company enforceable against the Company in accordance with their terms
except that the enforcement thereof may be limited by the Enforceability
Exceptions and will be convertible into Common Stock in accordance with their
terms. The Common Stock issuable upon the conversion of the Senior Notes will,
when issued, be validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issuance thereof;

4.3 The Company has the requisite power and authority to execute, deliver and
perform its obligations under the Registration Rights Agreement. The
Registration Rights Agreement has been duly and validly authorized by the
Company and when executed and delivered by the Company (assuming the due
authorization, execution and delivery) will constitute a valid and legally
binding agreement of the Company, enforceable against the Company in accordance
with its terms except that the enforcement thereof may be limited by the
Enforceability Exceptions;

4.4 The Company has the requisite power and authority to execute, deliver and
perform its obligations under the Indenture. The Indenture has been duly and
validly authorized by the Company and meets the requirements for qualification
under the Trust Indenture Act of 1939, as amended, and, when executed and
delivered by the Company (assuming the due authorization, execution and delivery
by the Trustee), will constitute a valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except
that the enforcement thereof may be limited by the Enforceability Exceptions;

 

4



--------------------------------------------------------------------------------

4.5 As of their respective filing dates, each of the Company’s (i) Annual Report
on Form 10-K for the year ended December 31, 2005, (ii) Current Reports on Form
8-K filed with the Commission on March 31, 2006, and April 11, 2006, (iii) Proxy
Statement for the annual meeting of stockholders of the Company held on June 17,
2005, and (vi) the Company’s registration statement on Form 8-A/A, filed with
the Commission on January 10, 2003 (all such documents listed in clauses
(i) through (iv) above (including documents filed thereunder as incorporated
therein) are referred to herein as the “Incorporated Documents”) complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
applicable to the Incorporated Documents, and no Incorporated Document contained
or contains any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances existing at the time it is delivered
to a purchaser, not misleading. As of their respective filing dates, the
financial statements of the Company included in the Incorporated Documents
complied as to form in all material respects with then applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, were prepared in accordance with generally accepted accounting
principles in the United States, applied consistently with the past practices of
the Company, and as of their respective dates, fairly presented in all material
respects the financial position of the Company and the results of its operations
as of the time and for the periods indicated therein (except as may be indicated
in the notes thereto or, in the case of the unaudited statements, as permitted
by Form 10-Q, and Regulations S-K and S-X of the Commission);

4.6 The Company is not required to obtain any permits, licenses, consents,
exemptions, franchises, authorizations and other approvals (each, a “Consent”)
or make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by this Agreement in
accordance with the terms hereof. All Consents, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date, except such Consents as
may be required under the rules of the Nasdaq National Market or state
securities or “blue sky” laws or the approval of the Commission of a resale
registration statement on Form S-3 as contemplated by the Registration Rights
Agreement. The Company is unaware of any facts or circumstances that might
prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the listing requirements of the Nasdaq National Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.

4.7 The authorized, issued and outstanding capital stock of the Company as of
December 31, 2005 is as set forth in the Incorporated Documents. Except as
disclosed in the Incorporated Documents, all of the issued and outstanding
shares of capital stock of the Company are fully paid and non-assessable and
have been duly and validly authorized and issued, in compliance with all
applicable federal, state and foreign securities laws and are not in violation
of or subject to any preemptive or similar right that does or will entitle any
person, upon the issuance or sale of any security, to acquire from the Company
any Common Stock or other security of the Company or any security convertible
into, or exercisable or exchangeable for, Common Stock or any other such
security;

 

5



--------------------------------------------------------------------------------

4.8 Neither the Company nor any person acting on its behalf is engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with the offering of the
Securities pursuant to this Agreement. Neither the Company nor any of its
affiliates has taken any action which would require the offer and sale of the
Securities to be integrated with any other offer or sale of any other securities
of the Company in a manner which would require such offer and sale to be
registered under the Securities Act. The Existing Bondholders acknowledge that
the Company is relying, in part, on the Black Box and Squadron line of no-action
letters issued by the Commission in making this representation;

4.9 As of the date that the Company files its Current Report on Form 8-K related
to this Agreement, the Company confirms that neither it nor any other person
acting on its behalf will have provided any of the Existing Bondholders or their
respective agents or counsel with any information that constitutes material,
nonpublic information. The Company understands and confirms that the Existing
Bondholders will rely on the foregoing representation in effecting transactions
in the Securities;

4.10 The Company shall be responsible for the payment of any placement agent’s
fees, financial advisory fees, or broker’s commissions (other than for persons
engaged by any Existing Bondholder) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any fees
payable to CRT Capital Group LLC. The Company shall pay, and hold each Existing
Bondholder harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney’s fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment;

4.11 The Company and its board of directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under its Amended and Restated
Certificate of Incorporation or the laws of the State of Washington or the
Rights Agreement dated as of November 11, 1996, between the Registrant and
Harris Trust Company of California, as amended by the First Amendment to Rights
Agreement dated as of November 20, 2002, between the Registrant, Harris Trust
Company of California and Computershare Investor Services, LLC which is or could
become applicable to any Existing Bondholder as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Existing Bondholder’s ownership of the
Securities;

4.12 During the period beginning on the day the transaction contemplated by the
Agreement is consummated (the “Closing Date”) until two years after the Closing
Date, without the prior written consent of the Existing Bondholders, the Company
will not, and will not permit any of its “affiliates” (as defined in Rule 144(a)
under the Securities Act) to, resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them;

4.13 The Securities are eligible for resale under Rule 144A under the Securities
Act and meet the requirements of Rule 144A(d)(3); and

 

6



--------------------------------------------------------------------------------

4.14 The issuance and delivery of the Senior Notes to the Existing Bondholders
will not violate: (i) the Company’s charter documents; (ii) any agreement to
which the Company is a party, including any indenture; or (iii) assuming the
accuracy of the Existing Bondholders representations and warranties herein, any
applicable federal or state statute, rule or regulation or other law, order or
decree applicable to the Company.

5. Representations and Warranties of the Existing Bondholders. As of the date
hereof, each Existing Bondholder, severally and not jointly, represents and
warrants to the Company that:

5.1 Such Existing Bondholder will convey to the Company good title to the
Existing Notes, free of all liens, claims and encumbrances;

5.2 Such Existing Bondholder is a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act (a “QIB”) and an “accredited investor” within
the meaning of Regulation D under the Securities Act, with such knowledge and
experience in financial and business matters as is necessary in order to
evaluate the merits and risks of the transactions contemplated hereby;

5.3 Such Existing Bondholder is not an “affiliate” of the Company within the
meaning of Rule 144 under the Securities Act;

5.4 Such Existing Bondholder will not offer or sell the Senior Notes other than
to QIBs in reliance on the exemption from the registration requirements of the
Securities Act provided by Rule 144A unless there is an effective registration
statement related to the resale by such Existing Bondholder of the Senior Notes,
or pursuant to any other exemption from registration;

5.5 Such Existing Bondholder agrees that no form of general solicitation or
advertising (within the meaning of Regulation D under the Securities Act) has
been or will be used by the Existing Bondholder or any of its representatives in
connection with the Exchange, including, without limitation, articles, notices
or other communications published in any newspaper, magazine or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising;

5.6 Such Existing Bondholder understands that nothing in the Agreement or any
other materials presented to such Existing Bondholder in connection with the
Exchange constitutes legal, tax or investment advice. Such Existing Bondholder
acknowledges that it must rely on legal, tax and investment advisors of its own
choosing in connection with the Exchange;

5.7 The Existing Bondholder understands that no United States federal or state
or foreign agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Senior Notes;

5.8 This Agreement has been duly authorized, executed and delivered by such
Existing Bondholder; and

 

7



--------------------------------------------------------------------------------

5.9 Such Existing Bondholder owns the Existing Notes indicated on Schedule I
attached hereto and is organized in the jurisdiction indicated on Schedule I
attached hereto.

6. Survival of Representations and Warranties. The agreements of the Company, as
set forth herein in Section 3, and the respective representations and warranties
of the Company and the Existing Bondholders as set forth herein in Sections 4
and 5, respectively, shall survive the Closing Date.

7. Termination. This Agreement may be terminated at any time on or prior to the
Closing Date with the written consent of each Existing Bondholder and the
Company.

8. Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company to Cell Therapeutics, Inc., 201
Elliott Avenue West, Suite 400, Seattle, Washington 98119, Attention: Louis A.
Bianco, with a copy to Michael Kennedy, Esq., and David Miscia, Esq.,
O’Melveny & Myers LLP, 275 Battery Street, Suite 2600, San Francisco, California
94111 and (ii) if to an Existing Bondholder, to the address indicated on
Schedule I attached hereto or in any case to such other address as the person to
be notified may have requested in writing.

9. Governing Law; Jurisdiction; Service of Process; No Jury Trial. This
Agreement shall be governed and construed in accordance with the laws of the
State of New York, including without limitation, Section 5-1401 of the New York
General Obligations Law. Each party to this Agreement consents to the exclusive
jurisdiction of the state and federal courts sitting in New York County, New
York in connection with any suit, action or proceeding arising out of or
relating to this Agreement, and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in either of such jurisdictions. Each party
to this Agreement irrevocably consents to the service of process in any such
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party at its address in accordance with the notice
provisions of this section. Nothing herein shall affect the right of any party
to serve process in any other manner permitted by law. Each party to this
Agreement waives its right to a trial by jury.

10. Counterparts. This Agreement may be signed in various counterparts, which
together shall constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their respective signatures to this
Agreement to be duly executed as of the day and year first written above.

 

CELL THERAPEUTICS, INC. By:   /s/ JAMES A. BIANCO Name:   James A. Bianco, M.D.
Title:   President & Chief Executive Officer (Name of Existing Bondholder as it
should appear on Senior Note)

 

[EXISTING BONDHOLDER] By:   /s/ [Existing Bondholder Representative] Name:  
Title:  

Principal Amount of Senior Subordinated Notes Surrendered:

Principal Amount of Subordinated Notes Surrendered:

[Signature Page to Exchange Agreement]